DETAILED ACTION
	This office action is in response to the communication filed on April 05, 2022. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/05/22, with respect to the pending double patenting and 112 rejection from the last office action have been fully considered and are persuasive in view of the terminal disclaimer and claim amendments filed. The double patenting and 112 rejections have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, and in light of the terminal disclaimer filed on 04/05/22 overcoming the pending double patenting rejection, claims 1-20 are allowed.
The prior art of record Hammontree (US Pub 2013/0086105) discloses preforming a reverse image search by submitting an image to a search engine and generating search results and identifying objects.
The prior art of record Delgo (US Pub 2010/0070523) discloses searching for videos satisfying a search criteria based on a search string and identifying visual objects in the videos.
The prior art of record Lakhani (US Pub 2015/0050010) discloses performing reverse image similarity searching to identify images similar to a target image and generating text from an image of a video by identifying an object in the image of the video.
The prior art of record Zadeh (US Pub 2014/0201126) discloses identifying objects in videos or image and reverse dictionary search for images or videos.
The prior art of record Vilke (US Pub 2012/0191575) discloses capturing images displayed on a screen using screen shots.
The prior art of record Soon-Shiong (US Pub 2015/0026785) discloses image frames captured from a video and identifying information about the image by performing a reverse image search.
The prior art of record Kovtun (US Pub 2010/0067745) discloses identifying video objects by performing a reverse image search.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1, 11, and 16, such as “capturing a plurality of screenshots corresponding respectively to a plurality of search results pages generated by processing a plurality of image frames of a first video with a reverse image search engine”, “generating a plurality of base query records corresponding respectively to ones of the screenshots that have respective textual information that matches a base search term, the respective ones of the base query records including the base search term and at least portions of the respective textual information from the corresponding screenshots”, and “determining an object search term based on a frequency analysis of the textual information included in the base query records, the frequency analysis to exclude the base search term from the base query records” in combination with “generating a plurality of object query records corresponding respectively to ones of the base query records that have respective textual information that match the object search term, and identifying a first object depicted in the first video based on at least one criteria applied to the object query records”.
The dependent claims 2-10, 12-15, and 17-20, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        April 23, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164